                        Case 2:21-cv-00401 Document 1-1 Filed 02/17/21 Page 1 of 1 PageID #: 5
 S 44 (Rev 10/20) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INS'rRUCT/ONS ON NEX1'PAGE OF THIS FOiW.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS

         Raymond S. Harvey                                                                                 Preload , LLC

   (b) County of Residence of First Listed Plaintiff CalcasJSU Parish, LA                                  County of Residence of First Listed Defendant JefferSOD County, KY
                                 (EXCEPT IN U.S. PLAINTH-'F CASES)                                                             (MU.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c) Attorneys (l''irm Name, Address, and Telephone Number)                                               Attorneys (If Known)
         Michael Williamson, Aaron Broussard, Steven Broussard,
                                                                                                            Ben L. Mayeaux, Kevin Merchant, NeunerPate, 1001 W.
         Jason R. Bell, Broussard &Williamson, 1301 Common
                                                                                                           Pinhook, Ste. 200, Lafayette, LA 70503, (337) 237-7000
         Street. Lake Charles. LA 70601. (337} 439-2450 _B_
II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X-mOneBoxforPlamtiff
                                                                                                        (For Diversity Cases Only) and One Box for Defendant)
II 1 U.S. Government ||3 Federal Question                                                                                           PTF DEF PTF DEF
         Plaintiff (U.S. Government Not a Party)                                                  Citizen of This State [x] 1 Q 1 Incorporated o/-Principal Place Q 4 Q4
                                                                                                                                                     of Business In This State


I|2 U.S. Government [x]4 Diversity                                                                Citizen of Another State Ql [x] 2                Incorporated and Principal Place ||            5 D5
      Defendant (Indicate Citizenship of Parties in Item III)                                                                                        of Business In Another State


                                                                                                  Citizen or Subject of a           II 3 || 3 Foreign Nation                                D 6 Q6
                                                                                                    Foreign Country

IV. NATURE OF SUIT (place an "X" in One Box Only,                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                              TORTS                               FORFEITURE/PENALTy                       BANKRUPTCY                OTHER STATUTES
   110 Insurance
   120 Marine
   130 Miller Act
                                        PERSONAL INJURY
                                        310 Airplane
                                        315 Airplane Product
                                                                       PERSONAL INJURY
                                                                   II 365 Personal Injury -
                                                                           Product Liability
                                                                                                 ~| 625 Dmg Related Seizure
                                                                                                        of Property 21 USC 881
                                                                                                   1690 Other
                                                                                                                                      3   422 Appeal 28 USC 158
                                                                                                                                          423 Withdrawal
                                                                                                                                              28 USC 157
                                                                                                                                                                      !   375 False Claims Act
                                                                                                                                                                          376QuiTam(31USC
                                                                                                                                                                                 3729(a))
   140 Negotiable Instrument                Liability              Q 367 Health Care/                                                                                     400 State Reapportionment

   150 Recovery of Overpayment      ~] 320 Assault, Libel &               Pharmaceutical                                                  PROPERTY RIGHTS                 410 Antitrust
       & Enforcement of Judgment            Slander                       Personal Injury                                                 820 Copyrights                  430 Banks and Banking
   151 Medicare Act                 __] 330 Federal Employers'             Product Liability                                              830 Patent                      450 Commerce
   152 Recovery of Defaulted                Liability              II 368 Asbestos Personal                                               835 Patent - Abbreviated        460 Deportation
       Student Loans                   340 Marine                          Injury Product                                                     New Drug Application        470 Racketeer Influenced and
       (Excludes Veterans)             345 Marine Product                  Liability                                                      840 Trademark                          Corrupt Organizations

[]153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                   LABOR                            880 Defend Trade Secrets        480 Consumer Credit
       of Veteran's Benefits           350 Motor Vehicle               370 Other Fraud      _j 710 Fair Labor Standards                       Actof2016                          (15 USC 1681 or 1692)
   160 Stockholders'Suits              355 Motor Vehicle               371 Truth in Lending         Act                                                                   485 Telephone Consumer

   190 Other Contract                      Product Liability       [—j 380 Other Personal      1720 Labor/Management                      SOCIAL 8ECURTTY                        Protection Act

   195 Contract Product Liability   XJ 360 Other Personal                  Property Damage                Relations                       861HIA(1395ff)                  490 Cable/Sat TV
   196 Franchise                           Injury                  II 385 Property Damage            740 Railway Labor Act                862 Black Lung (923)            850 Securities/Commodiries/
                                     ] 362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                 Exchange
                                           Medical Malpractice                                            Leave Act                       864 SSID Title XVI              890 Other Statutory Actions
       REAL PROPERTY                     CIVIL RIGHTS               PRISONER PETITIONS             J 790 Other Labor Litigation           865 RSI (405(g))                891 Agricultural Acts
   210 Land Condemnation               440 Other Civil Rights         Habeas Corpus:             _\T)\ Employee Retirement                                                893 Environmental Matters

   220 Foreclosure                     441 Voting                     463 Alien Detainee                 Income Security Act              FEDERAL TAX SUTTS               895 Freedom of Information

   230 Rent Lease & Ejectinent         442 Employment                 510 Motions to Vacate                                           Q 870 Taxes (U.S. Plaintiff             Act
   240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)               896 Arbitration
   245 Tort Product Liability              Accommodations          [~j 530 General                                                    Q 871 IRS—Third Party               899 Administrative Procedure

   290 All Other Real Property        I 445 Amer. w/Disabilities   Q 535 Death Penalty                   T5IMIGRATION                          26 USC 7609                       Act/Review or Appeal of
                                           Employment                 Other:                     [_]462 Naturalization Application                                               Agency Decision
                                      I 446 Amer. w/Disabilities      540 Mandainus & Other         1465 Other Immigration                                                950 Constitutionality of
                                            Other                     550 Civil Rights                   Actions                                                                 State Statutes
                                    [—| 448 Education                 555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an "X" in One Box Only)
   1 Original [x]2 Removed from j—j 3 Remanded Jrom Q 4 Reinstated or Q 5 Transferred from Q6 Multidistrict Q 8 Multidistrict
       Proceeding 1—J State Court l—I Appellate Court " Reopened Another District "~~ Litigation - Litigation -
                                                                                                                             (specify) Transfer Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)'.
                                        |28 USC Sec. 1332 and 28 USC Sec. 1441
VI. CAUSE OF ACTION                      Brief description of cause:
                                        [Workplace injury and employer sued under the intentional act exception to workers compensation immunity

VII. REQUESTED IN                       D CHECK IF THIS IS A CLASS ACTION DEMANDS                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P. N/A                                                                      JURY DEMAND: [x]Yes D No
VIII. RELATED CASE(S)
        IF ANY ' <~see mstruclwnsy-
                                                                 ^UDGE                                                                     DOCKET NUMBER

DATE                                                                     5NATURE Qf ATTORNEY OF RECORD
February 17,2021                                                   r'y^v"
FOR OFFICE USE ONLY

   RECEIPT It AMOUNT                                                       APPLYING IFP                                     JUDGE                            MAG. JUDGE
